                 Case 1-20-01131-jmm            Doc 18     Filed 04/09/21       Entered 04/09/21 15:10:01

 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                     EASTERN DISTRICT OF NEW YORK

 6    IN RE:                                                       CASE NO: 20-01131
       Jorge M. Prieto                                             DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 11
                                                                   Judge: Norma Ortiz

 9

10

11
     On 4/8/2021, I did cause a copy of the following documents, described below,
12   Supplemental Summons

13   Amended Complaint


14

15

16

17

18

19   to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
20   incorporated as if fully set forth herein.

21   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant
22   to Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as
     if fully set forth herein.
23   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
24
     DATED: 4/8/2021
25                                                             /s/ Norma
                                                               Norma 2206530
26                                                             Ortiz
                                                               35-10 Broadway, Suite 202
27                                                             Astoria, NY 11106
                                                               718 522 1117
28
                   Case 1-20-01131-jmm                Doc 18        Filed 04/09/21          Entered 04/09/21 15:10:01

1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                       EASTERN DISTRICT OF NEW YORK
5
        IN RE:                                                           CASE NO: 20-01131
6
        Jorge M. Prieto                                                  CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 11
8                                                                        Judge: Norma Ortiz


9

10

11   On 4/8/2021, a copy of the following documents, described below,

     Supplemental Summons
12
     Amended Complaint
13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 4/8/2021
23

24

25
                                                                            Jay S. Jump
26
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
27
                                                                            Norma
                                                                            Ortiz
28
                                                                            35-10 Broadway, Suite 202
                                                                            Astoria, NY 11106
                Case 1-20-01131-jmm        Doc 18     Filed 04/09/21     Entered 04/09/21 15:10:01
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

FIRST CLASS                              FIRST CLASS
ELMHURST ASSET                           ROSA PRIETO
C/O MUXIU LI                             102-22 MARTENSE AVENUE
36-43 CLEARVIEW EXPRESSWAY               APT. #2
BAYSIDE NY 11361                         CORONA NY 11368
